Case: 22-40160     Document: 00516490743         Page: 1     Date Filed: 09/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 30, 2022
                                  No. 22-40160
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Judy D. Brown,

                                                           Plaintiff—Appellant,

                                       versus

   Alixa-RX; Lorraine Dyer; Kelly Simpson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:21-CV-284


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiff Judy Brown (“Brown”) sued her former employer, Alixa-RX,
   and two Alixa-RX supervisors—Lorraine Dyer and Kelly Simpson
   (collectively, “Defendants”). In her amended complaint, she alleged four
   claims: 1) violation of company policies and rules; 2) fraudulent inducement


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40160        Document: 00516490743            Page: 2      Date Filed: 09/30/2022




                                        No. 22-40160


   of employment; 3) hostile work environment; and 4) violation of Texas Penal
   Code § 37.09. After Defendants filed a motion to dismiss her amended
   complaint, Brown filed a second amended complaint. Defendants then filed
   a motion to strike her second amended complaint. The district court granted
   both of Defendants’ motions, and Brown now appeals from the judgment.
   We AFFIRM.
                                    BACKGROUND
          In October 2020, Brown started working for Alixa-RX as a Collections
   Specialist. On March 19, 2021, Brown filed her original pro se complaint
   against Defendants in the 219th District Court in Collin County, Texas. Soon
   after, Defendants removed the case to the Eastern District of Texas, and
   Brown resigned from her position at Alixa-RX. On April 14, 2021, Brown
   filed her first amended complaint alleging the four claims listed above. The
   following week, Defendants filed a motion to dismiss Brown’s first amended
   complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of
   Civil Procedure.
          On May 17, 2021, the district court 1 entered its scheduling order
   which, in relevant part, gave Brown an August 6, 2021 deadline for filing
   amended pleadings and stated that a motion for leave to amend is required.
   On July 27, 2021, Brown sent Defendants’ counsel an email notifying them
   of her intent to file two motions: “one to extend the date for [her] amended
   complaint and the [second] that if the case is dismissed that it be dismissed
   without prejudice.” Defendants did not oppose Brown’s request to extend
   her amended pleading deadline to September 6, 2021 but opposed her
   request regarding dismissal without prejudice. Two days later, Brown


          1
            This matter was referred to a magistrate judge who entered the scheduling order
   and ultimately submitted a report and recommendation to the district judge. “District
   court” refers to both the magistrate judge and district judge assigned to this case.




                                              2
Case: 22-40160      Document: 00516490743            Page: 3    Date Filed: 09/30/2022




                                      No. 22-40160


   submitted a motion asking for dismissal without prejudice should the case be
   dismissed and “that the deadline for her Amended Complaint be extended
   to September 6, 2021, which has been approved by the Defendants.” While
   her motion was still pending, Brown filed a second amended complaint on
   August 17, 2021 without seeking leave of court. Defendants moved to strike
   Brown’s second amended complaint for violating Federal Rule of Civil
   Procedure 15 and the court’s scheduling order.
          On February 14, 2022, the magistrate judge submitted a report
   recommending that Defendants’ motion to dismiss and motion to strike
   Brown’s second amended complaint be granted. Brown timely filed
   objections. The district judge reviewed the magistrate judge’s report and
   Brown’s objections, and, after conducting its own de novo review, adopted
   the magistrate judge’s report as the findings and conclusions of the court and
   granted both of Defendants’ motions.
          Brown now files this pro se appeal challenging the district court’s grant
   of Defendants’ motion to strike her second amended complaint as well as the
   dismissal of some of her claims.
                            STANDARD OF REVIEW
          Ordinarily, when a party fails to object to an issue in a magistrate
   judge’s report and recommendation after being warned of the requirement to
   file timely objections, we review that issue for plain-error on appeal. See
   Alexander v. Verizon Wireless Servs., L.L.C., 875 F.3d 243, 248 (5th Cir.
   2017). When, however, the district court undertakes an independent review
   of the record as it did here, we review the issues de novo despite any lack of
   objection. See id. “This exception to the usual plain-error standard is
   especially relevant in the context of pro se cases.” Id. at 248-49 (citing Fogarty
   v. USA Truck, Inc., 242 F. App’x 152, 154 (5th Cir. 2007) (unpublished)).




                                           3
Case: 22-40160      Document: 00516490743          Page: 4    Date Filed: 09/30/2022




                                    No. 22-40160


          Therefore, we review the district court’s dismissal for lack of
   jurisdiction under Rule 12(b)(1) and for failure to state a claim under Rule
   12(b)(6) de novo. See Ramming v. United States, 281 F.3d 158, 161 (5th Cir.
   2001) (per curiam). When a party files multiple Rule 12 motions, we must
   consider the Rule 12(b)(1) jurisdictional attack before considering the Rule
   12(b)(6) merits challenge. See id. The party responding to the 12(b)(1) motion
   bears the burden of proof that subject matter jurisdiction exists. See id. For a
   Rule 12(b)(6) dismissal, we look to the allegations in the complaint and
   attached documents to determine whether the complaint contains
   “sufficient factual matter, accepted as true, to state a claim to relief that is
   plausible on its face.” Stratta v. Roe, 961 F.3d 340, 349 (5th Cir. 2020). A
   claim is plausible on its face if “the pleaded factual content allows the court
   to draw the reasonable inference that the defendant is liable for the
   misconduct alleged.” Id. at 349−50 (quotations omitted).
          We review the grant of a motion to strike for abuse of discretion. See
   Cambridge Toxicology Grp., Inc. v. Exnicios, 495 F.3d 169, 178 (5th Cir. 2007).
                                  DISCUSSION
          We first address Brown’s hostile work environment claim based on
   alleged violations of Medicaid rules since the district court dismissed it on
   jurisdictional grounds. In issue six, Brown claims the district court erred in
   assuming Brown intended to assert her hostile work environment claim
   under federal employment law. Brown did not clearly state the statutory basis
   for her hostile work environment claim, so the district court analyzed it under
   Title VII. The district court concluded that Brown’s hostile work
   environment claim could not proceed for several reasons: 1) Brown had not
   first exhausted her administrative remedies; 2) she cannot seek individual
   liability against her former supervisors for hostile work environment; and 3)
   she failed to state a claim since she had not identified her membership in a




                                          4
Case: 22-40160        Document: 00516490743             Page: 5      Date Filed: 09/30/2022




                                         No. 22-40160


   protected class. Brown now disavows that her hostile work environment
   claim is brought under federal employment law. Instead, she states that the
   basis for her hostile work environment claim was her “calling Medicaid
   patients for money and the response she got when she made those calls.”
   However, the district court also addressed this contention that alleged
   violations of Medicaid rules could give rise to a hostile work environment
   claim. Brown cited no authority that employees have standing to bring claims
   based on their employer’s alleged violation of Medicaid rules under either
   state or federal law, and the district court found none. Accordingly, “[t]o the
   extent [Brown’s] hostile work environment claim arises from alleged
   Medicaid violations Defendants asked her to commit as an employee,” the
   district court dismissed the claim for lack of jurisdiction. That conclusion is
   correct because neither the Medicaid Act nor the Medicare Act provide a
   private cause of action against private providers of services. See Scott v. Pfizer
   Inc., 182 F. App’x 312, 315–16 (5th Cir. 2006) (unpublished) (per curiam). 2
           We now turn to the district court’s grant of Defendants’ motion to
   strike. In issue one, Brown asserts that the district court “erred in using a
   Local Rule to trump a Federal Rule in dismissing the complaint.” Brown
   claims she received written consent from Defendants’ counsel to amend her
   pleading thereby satisfying the requirements of the federal rule. See Fed. R.
   Civ. P. 15(a)(2) (“In all other cases, a party may amend its pleading only
   with the opposing party’s written consent or the court’s leave.”). But she did
   not receive written consent from Defendants’ counsel to amend her pleading.
   Defendants only agreed not to oppose her request to extend the deadline for
   filing her amended complaint. Brown’s submission of her second amended


           2
             Although an unpublished opinion issued on or after January 1, 1996 is generally
   not precedential, it may be considered as persuasive authority. See Ballard v. Burton, 444
   F.3d 391, 401 & n.7 (5th Cir. 2006).




                                               5
Case: 22-40160      Document: 00516490743          Page: 6    Date Filed: 09/30/2022




                                    No. 22-40160


   complaint did not comply with the federal rule or the court’s scheduling
   order, so the district court did not abuse its discretion when it struck the
   complaint.
          In issues two, three, and four, Brown claims the district court failed to
   review certain documents, her response to Defendants’ motion to dismiss,
   and the case law she submitted in support of her complaint. “The court’s
   review is limited to the complaint, any documents attached to the complaint,
   and any documents attached to the motion to dismiss that are central to the
   claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v.
   Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). Some of the
   documents Brown refers to in issues two, three, and four were not attached
   to her complaint, so they were not properly before the district court in its
   consideration of Defendants’ motion to dismiss. Besides that, the district
   court clearly reviewed the content of her complaint, the exhibits attached to
   it, and Brown’s response to Defendants’ motion to dismiss. Accordingly,
   each of these issues are without merit.
          In issue five, Brown challenges the dismissal of her claim that
   Defendants violated portions of Alixa-RX’s Rules and Procedures manual.
   After surveying Texas courts and sister courts addressing the issue, the
   district court found that an employee has no cause of action against her
   employer for a violation of the company’s policies under Texas law. We
   agree—Texas courts have not recognized a private cause of action for a
   company’s failure to follow its own internal policies or procedures. See, e.g.,
   Fort Worth Transp. Auth. v. Thomas, 303 S.W.3d 850, 859 n.17 (Tex. App.—
   Fort Worth 2009, pet. denied) (“[A]s a general rule, employee handbooks
   and policy manuals constitute general guidelines in the employment
   relationship and do not create implied contracts between the employer and
   employee that alter the at-will employment relationship.”); Washington v.
   Naylor Indus. Servs., Inc., 893 S.W.2d 309, 312 (Tex.App.—Houston [1st



                                          6
Case: 22-40160      Document: 00516490743          Page: 7    Date Filed: 09/30/2022




                                    No. 22-40160


   Dist.] 1995, no writ) (holding that a company’s internal policies do not
   constitute a contract with its at-will employee). The district court correctly
   dismissed this claim.
          Brown did not raise her claims for fraudulent inducement of
   employment or violation of Texas Penal Code § 37.09 on appeal, so those
   issues are waived. See United States v. Thibodeaux, 211 F.3d 910, 912 (5th Cir.
   2000) (“It has long been the rule in this circuit that any issues not briefed on
   appeal are waived.”). In Brown’s remaining issues on appeal, she raises new
   claims about violations of the American Bar Association’s Model Rules of
   Professional Conduct, the Texas Disciplinary Rules of Professional Conduct,
   whistleblower laws, the False Claims Act, and Minnesota law. Because
   Brown raised these for the first time on appeal instead of before the district
   court, we need not consider them. See Leverette v. Louisville Ladder Co., 183
   F.3d 339, 342 (5th Cir. 1999).
          For these reasons, we AFFIRM the district court.




                                          7